OPINION AND ORDER
STEPHENS, Chief Justice.
Nicholas W. Williams of Madison County moves to resign from the Kentucky Bar Association under terms of disbarment. Movant was sentenced to six years in a federal penitentiary as a result of his conviction of fifteen counts of intentionally defrauding a bank. Additionally, he pled guilty and was sentenced to two more years for making “false and fictitious statements and representations as to material facts in matters within the jurisdiction of the Social Security Administration.” His motion is granted, effective with entry of this Order.
Reinstatement is subject to the following terms and conditions to which he has agreed:
1) Movant shall not be permitted to engage in the practice of law in the Commonwealth of Kentucky, as defined by SCR 3.020, until such time as the Supreme Court of Kentucky enters an order reinstating his license to practice law.
2) Movant shall not file an application for reinstatement for a period of five years from the date the Supreme Court of Kentucky enters an Order granting his motion to resign.
3) Notwithstanding the five year period mentioned in paragraph 2 above, the Mov-ant will not file an application for reinstatement if there is any outstanding claim or unsatisfied judgment for money owed to either the Northern Kentucky Bank or the Federal Deposit Insurance Corporation as a result of movant being charged with multiple counts of intentionally defrauding the Northern Kentucky Bank, Indictment No. 86-43.
4) Any application for reinstatement filed by the Movant shall be governed by SCR 3.520, Reinstatement in Case of Disbarment, or any subsequent amendment to SCR 3.520.
5) The investigation initiated by the Inquiry Tribunal and all other disciplinary proceedings pending against the Movant shall be terminated with the costs to be paid by the Movant in accordance with SCR 3.450(1) and SCR 3.480(3).
6) Movant shall comply with the provisions of SCR 3.390 regarding notice to all courts in which he has matters pending and to all clients for whom he is actively involved in litigation and similar legal matters of his inability to continue to represent *67them and of the necessity and urgency of promptly retaining new counsel. Such notification shall be by letter duly placed in the United States mail within ten (10) days of the date the Order of disbarment becomes effective. Movant shall simultaneously provide a copy of all such letters to the Director of the Kentucky Bar Association.
All concur, except LAMBERT, J., not sitting.